Citation Nr: 1820597	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis (back disability).

2.  Entitlement to service connection for cervical spondylosis (neck disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, among other things, denied the Veteran's claims for entitlement to service connection for a back disability and a neck disability.
 
The Veteran filed his notice of disagreement in October 2010, was issued a statement of the case in April 2012, and in May 2012 perfected his appeal to the Board.

On his May 2012 substantive appeal (VA Form 9), the Veteran requested a Travel Board Hearing before a Veterans Law Judge, but in August 2012 the Veteran withdrew his request.

In September 2016, the Board remanded the claim for a new VA examination to determine the etiology of the Veteran's back and neck disabilities.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's back disability is related to service.

2.  The evidence is at least evenly balanced as to whether the Veteran's neck disability is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a neck disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he was hurt during a training exercise in service in 1970 when he was thrown to the ground twice, landing on his back and neck.  The Veteran states that his back and neck have hurt since this in-service incident and reported being treated for his back by multiple physicians since service.

The Veteran's March 1975 medical examination report upon discharge from service does not note any back or neck injuries.

In February 2009 the Veteran's private chiropractor noted multiple spinal improprieties which he stated could be residual from an injury or injuries suffered in the past.

February 2009 private treatment records noted that the Veteran was experiencing constant moderate diffuse lower back pain with radiation of pain into his neck, mid-back, and down his spine.  The Veteran reported a history of falls, auto injuries, work injuries, and sports traumas which might have injured his spine or nervous system.

In January 2010, the Veteran's private chiropractor noted he had treated the Veteran since 2009 for cervical, thoracic, and lumbopelvic pain.  The private chiropractor recalled the Veteran reporting two incidents of being slammed to the ground when he was in the military, stating that his back started hurting from that point on.  The chiropractor noted that there was radiographic evidence of previous injury that had resulted in osteoarthritic changes in the form of osteophyte formation, consistent with a previous injury.

In another January 2010 correspondence, the Veteran's private physician, noted that the Veteran had been seen for upper and lower back injuries since 2001.  Upon examination, it was determined that the spine injuries were sustained "well before starting care" in 2001.  Though not being able to provide an exact date after examining his x-rays and performing an examination, the private physician estimated that the Veteran's spine injuries most likely occurred in his "late teens to early 20's."

In a private October 2010 x-ray report, the results showed posttraumatic degeneration in the cervical and thoracic spines, noted as possibly being due to a history of being slammed while in the military.  The examining chiropractor noted that the findings were concurrent with an injury of that nature. 

Statements from the Veteran's former spouses indicated the Veteran was injured and treated at the medical clinic on base at Fort Gordon, Georgia in late December 1971, and that the injury occurred during military training exercises, specifically, martial arts training.  From that point on, including during the Veteran's subsequent assignment in Karlsruhe, Germany, the Veteran reportedly had constant back and neck pain for which he received medical treatment.

An additional buddy statement from a serviceman who was trained to be a medic indicated that when a service member was sent to sick call for pain, they might get some medication and be sent back to their unit, and the information may or may not be reported in the medical record.

VA afforded the Veteran an examination in March 2012.  The examiner reviewed the Veteran's claims file, and found no evidence of serious injuries to the thoracolumbar and cervical spines during military service, and no treatment for a back or neck disability during service.  The examiner diagnosed the Veteran with cervical and thoracolumbar spondylosis which appeared to be degenerative in nature.  Thus, the examiner opined it was less likely than not that the Veteran's spine disabilities were military related.  This opinion is inadequate as the examiner did not address the private medical evidence that links the Veteran's thoracolumbar and cervical spine disabilities to his lay statements regarding spine trauma during his military service; and the examiner did not address the lay statements from the Veteran and his former spouses that describe a December 1971 in-service injury resulting in recurrent thoracolumbar and cervical spine pain since that time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence). 

In May 2012, the Veteran stated that private treatment records detailing treatment for his neck and back injuries from the time he was discharged and several years thereafter were unavailable as the state of Illinois saves records for only 10 years.

In a September 2012 VA disabilities benefits questionnaire, an examiner opined that the Veteran's neck and back conditions were less likely as not caused by or a result of or aggravated by military service.  The examiner opined that the degenerative changes were more likely due to the natural progression of the thoracolumbar and cervical spine conditions, or other factors unrelated to the Veteran's military service. As rationale, the examiner cited to the lack of medical documentation of cervical and thoracolumbar spine disorders in the Veteran's military service and after until approximately 25 years after separation, in 2000/2001.  This examination is inadequate for the same reasons as the March 2012 VA examination.  It fails to account for the competent lay statements that describe back pain occurring contemporaneous to a military training incident in December 1971.  Further, the examiner's conclusion that the Veteran's present symptoms are likely due to the natural progression of degenerative changes does not address the private treatment records that note the Veteran's spine disorders are consistent with past trauma.

In a March 2017 VA examination report, the examiner opined that the Veteran's back and neck disabilities were less likely as not a continuation of back pain from the military.  The examiner noted the Veteran's reports of medical examination from 1974 and 1975 wherein the Veteran stated "I am in good health" to support his opinion, and also noted that there was no evidence of treatment for neck or back pain in the service treatment records.  However, the examiner once again did not take into consideration the lay evidence provided by the Veteran of an in-service injury, or the buddy statements explaining why evidence of treatment in service may not be of record, thus this examination report is inadequate and of no probative value.

The Veteran has provided competent and credible evidence that his disabilities began in service, including statements from his former spouses, and while service treatment records provide no indication of treatment in service, the Veteran provided a reasonable explanation supported by assertions of other service members as to why that is the case.  Additionally, the Veteran's private physicians and chiropractors indicated that there was a possibility that the Veteran's current disabilities are the result of an in-service injury, most significantly the January 2010 private physician's estimation based on examination that the Veteran's spine injuries most likely occurred in his "late teens to early 20's."  While these opinions may not, by themselves, establish a basis for service connection, they constitute evidence in support of the claims and, taken together with the Veteran's statements, are entitled to at least as much weight as the inadequate negative opinions.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service); Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight"; "it may be given some weight based upon the amount of information and analysis it contains").

The evidence is thus at least evenly balanced as to whether the Veteran's current back and neck disabilities are related to his in-service injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a back disability, and entitlement to service connection for a neck disability, is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar spondylosis is granted.

Entitlement to service connection for cervical spondylosis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


